Citation Nr: 1103273	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-13 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1964 to 
October 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 2006 rating decision 
by the Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  During the appeal, the 
claims file was transferred to the St. Petersburg, Florida RO.

The issue of entitlement to service connection for ischemic heart 
disease due to Agent Orange exposure has been raised by the 
record.  Although the Agency of Original Jurisdiction (AOJ) has 
provided the Veteran with appropriate notification regarding the 
claim, it appears that it has not yet adjudicated the issue.  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

The competent, credible, and probative evidence of record 
demonstrates that the Veteran's bilateral hearing loss is not 
related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  This notice must be provided prior to an initial RO 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  VCAA notice requirements apply to all five elements of a 
service connection claim, including:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to 
a claimant if the error does not affect the essential fairness of 
the adjudication, such as where (1) the claimant demonstrates 
actual knowledge of the content of the required notice; (2) a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) a benefit could not have been awarded as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 
556 U.S. __ (2009).  Defective timing may be cured by a fully 
compliant notice letter followed by a readjudication of the 
claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).   January and March 2006 letters 
that provided the required notice were sent to the Veteran prior 
to initial adjudication.  Accordingly, VA's duty to notify has 
either has been satisfied or any deficiency has caused no 
prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  
38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
Veteran's service treatment records, service personnel records 
(SPRs), VA medical records, Social Security Administration 
records, and identified private medical records have been 
obtained.  Although some of the Veteran's private records are not 
associated with the claims file, those records are related to the 
Veteran's hypertension and heart disorders.  Accordingly, they 
are not relevant and need not be obtained prior to making a 
decision on this claim.  38 C.F.R. § 3.159(c)(1).  VA provided 
the Veteran with an adequate medical examination.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (noting that where VA provides the veteran 
an examination in a service connection claim, even if not 
statutorily obligated to do so, the examination must be 
adequate).  The May 2008 VA examiner considered the Veteran's in-
service and post-service noise exposure and provided supporting 
rationale for the etiological opinion.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) 
(holding that a medical opinion must be supported by an analysis 
that the Board can consider and weigh against contrary opinions).  
Additionally, the Veteran provided testimony at a December 2010 
Board hearing.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini, 18 
Vet. App. at 121-22.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 
1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for a claimed disorder, the 
following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; but lay 
statements may constitute competent medical evidence for these 
purposes.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009) (noting that it is improper to categorically reject lay 
evidence offered to establish medical etiology or diagnosis); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that 
lay evidence is not competent to establish a medical diagnosis, 
but noting that "this Court does not conclude here that there is 
no case in which a lay witness may offer probative evidence on a 
matter normally regarded to be the province of an expert").  Lay 
testimony is competent to establish a diagnosis where the 
layperson is competent to identify the medical condition, is 
reporting a contemporaneous medical diagnosis, or describes 
symptoms that support a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In addition, sensorineural hearing loss 
may be presumed to have been incurred during service if it first 
became manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Although hearing loss is not shown in 
service or within one year of separation from service, service 
connection can be established if medical evidence shows that it 
is actually due to incidents during service.  Hensley v. Brown, 5 
Vet. App. 155, 159-60 (1993).  

The Board finds that the Veteran has a current hearing loss 
disability.  Shedden, 381 F.3d at 1167.  Private medical records 
from 2001, 2004, 2005, and 2006 provide diagnoses of bilateral 
hearing loss.  A May 2008 VA examination diagnosed bilateral 
hearing loss for VA purposes.  38 C.F.R. § 3.385.  The Veteran 
thus has a current bilateral hearing loss disability.  

The Board also finds that there was in-service noise exposure.  
Shedden, 381 F.3d at 1167.  The Veteran has provided lay evidence 
of significant inservice noise exposure, to include in an April 
2006 VA examination report, an October 2006 private medical 
record, a March 2007 substantive appeal, a May 2008 VA 
examination report, a December 2009 statement, and at a December 
2010 Board hearing.  The Veteran reported that during service he 
worked in the engineering space and boiler rooms as a machinist 
repairing hydraulics and air compressors; that he worked in the 
maintenance area using chippers and grinders; that the boiler 
room was enclosed, which amplified the noises; and that he was 
exposed to noises from jet planes, sand blasting, and weapons.  
The Veteran also reported that if he was doing maintenance, he 
could be exposed to noise for up to 16 hours a day.  The 
Veteran's SPRs indicate his military occupational specialty was 
cadet engineer (water transport) and that he was stationed on the 
USS Boxer.  The Board finds that the Veteran's lay testimony 
regarding his in-service noise exposure is competent, credible, 
because it is supported by the other evidence of record, and 
probative.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
(noting that the credibility of a witness may be impeached by a 
showing of interest, bias, or inconsistent statements), aff'd, 78 
F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-
70 (1994) (holding that a lay witness is competent to testify to 
that which the witness has actually observed and is within the 
realm of his personal knowledge, including anything that the 
witness heard, felt, saw, smelled, or tasted).  The Board thus 
finds there is a current hearing loss disability and inservice 
noise exposure.

Accordingly, the relevant issue on appeal is whether the 
Veteran's current hearing loss is related to active service, to 
include the above-noted noise exposure.  The Board notes that 
bilateral hearing loss was not diagnosed within one year of 
service discharge.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran 
has asserted that his hearing loss is related to active service.  
Although the Veteran is competent to report hearing difficulty 
during and after service, his testimony is not competent to 
provide an etiological opinion between current hearing loss and 
active service.  See Barr, 21 Vet. App. at 307 (noting that lay 
testimony is competent to establish observable symptomatology but 
not competent to establish medical etiology or render medical 
opinions).  In this instance, such a link is not capable of lay 
observation; rather, the issue of whether any current hearing 
loss is due to noise exposure over 40 years ago requires a 
medical opinion, and the record does not suggest that the Veteran 
has any such training or expertise.  See Davidson, 581 F.3d at 
1316.  

There are two medical opinions of record addressing the etiology 
of the Veteran's hearing loss.  See Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess 
the credibility and probative value of the medical evidence in 
the record).  An October 2006 private examiner provided an 
opinion that the configuration of the Veteran's hearing loss, a 
precipitous bilateral high frequency sensory loss, was consistent 
with the Veteran's reported history of noise exposure during Navy 
service.  In a May 2008 VA audiological evaluation, the Veteran 
reported significant inservice noise exposure.  He also reported 
that following service, he was employed as truck driver for 18 
years, with considerable occupational noise exposure.  The 
Veteran denied any significant recreational noise exposure.  The 
examiner noted that the STRs did not indicate any complaints of 
hearing loss, hearing was normal at service discharge, there was 
significant occupational noise exposure, and that as a truck 
driver, the Veteran would have had to pass multiple hearing exams 
over the years to keep his Department of Transportation trucking 
license.  The examiner opined, considering those factors, that 
the hearing loss was less likely than not caused by or the result 
of inservice noise exposure.  The Board assigns the VA medical 
opinion more weight than the private medical opinion because the 
VA examiner provided supporting rationale for the opinion and 
addressed the significant post-service noise exposure.  The 
private examiner opinion, although it also provided supporting 
rationale, did not address the presence of the post-service noise 
exposure.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 
Vet. App. at 124.  Accordingly, the Board assigns the VA medical 
opinion more weight and service connection on this basis is not 
warranted.

The Veteran has also asserted entitlement to service connection 
based on continuity of symptomatology.  38 C.F.R. § 3.303(b).  In 
a December 2009 submission, he stated that he had hearing loss 
when he left the Navy, that over the years the hearing loss 
worsened, and that around 1985 the hearing loss was so 
significant he had to stop driving.  The Board finds, however, 
that although competent, the Veteran's testimony regarding 
continuity of hearing loss symptoms is not credible.  Caluza, 7 
Vet. App. at 511; Layno, 6 Vet. App. at 469-70.  In a December 
2001 private record, the Veteran reported that he and his family 
had noticed some hearing difficulties for several years.  In his 
July 2005 claim the Veteran stated that his hearing loss begin in 
1998 and had continued since that time.  In an October 2006 
private medical record addendum, the Veteran reported difficulty 
hearing for many years.  At the December 2010 hearing, he stated 
that his hearing problems began in the 1980s.  The Veteran's 
testimony on the onset and continuity of his hearing loss has 
been inconsistent and the Board does not find it credible.  See 
Caluza, 7 Vet. App. at 511.  Accordingly, service connection on 
this basis is not warranted.

Last, the Veteran also submitted internet articles regarding the 
severity of noise exposure on Navy ships and resulting hearing 
loss.  The articles do not, however, specifically address the 
Veteran's situation or provide a basis for a medical opinion of 
record and noise exposure has been conceded.  See Sacks v. West, 
11 Vet. App. 314, 316-17 (1998) (holding that a medical article 
or treatise can provide support for a claim, but must be combined 
with an opinion of a medical professional and be reflective of 
the specific facts of a case as opposed to a discussion of 
generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (finding that generic medical literature which does not 
apply medical principles regarding causation or etiology to the 
facts of an individual case does not provide competent evidence 
to establish a nexus between current disability and military 
service).  Accordingly, the articles do not provide support for 
the Veteran's claim.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against the Veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Although the Board sincerely regrets the additional delay, remand 
is necessary to ensure that there is a complete record upon which 
to decide the Veteran's claim so that he is afforded every 
possible consideration.  Remand is required to attempt to obtain 
additional private medical records.  

VA has a duty to assist claimants to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
This includes making reasonable efforts to obtain private medical 
records.  38 C.F.R. § 3.159(c)(1).

In March 2006, a private physician, Dr. E.L., sent in medical 
records in response to a VA request.  Dr. E.L. noted, however, 
that all pre-2000 records would be located at a different address 
because she had moved medical practices.  The claims file does 
not reflect that the RO attempted to obtain these potentially 
relevant records.

In a May 2008 VA examination report, the VA examiner stated that 
she was unable to say without resorting to speculation whether 
the Veteran's hypertension began in service.  The examiner noted 
a lack of medical records from 1967 to 2003 and that there were 
no medical records from the Veteran's current cardiologist (Dr. 
L) or his previous cardiologist, and that these records could 
have useful information about the onset of hypertension.  
Thereafter, private medical records dated from 2004 to 2007 were 
obtained.  Additionally, a letter from Dr. L was obtained.  In 
October 2008, the same VA examiner provided an addendum opinion.  
The examiner reviewed the newly obtained records and noted there 
were no records from 1993 to 1995 regarding the Veteran's 
angioplasty, which would be useful in determining the onset of 
hypertension.  It does not appear that Dr. L's records have ever 
been requested and no medical records from Dr. L are associated 
with the claims file.

The Board finds that VA's duty to assist requires an attempt to 
obtain Dr. E.L.'s pre-2000 medical records, medical records from 
Dr. L, and medical records regarding the Veteran's angioplasty.  
See Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991) (noting 
that where an examiner states that additional records and/or 
diagnostic studies could be helpful in providing an opinion, 
remand for further development may be warranted); see also Savage 
v. Shinseki, __ Vet. App. __, No. 09-4406, slip op. at 4 (January 
4, 2011) ("Except where specifically limited, the enumerated 
duties are subordinate to the overall statutory duty to provide 
reasonable assistance to the claimant.").

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the 
opportunity to identify by name, address and 
dates of treatment or examination any medical 
records that pertain to his hypertension and 
any heart disorders.  The AMC must 
specifically request that the Veteran submit 
VA Form 21-4142 for 1) Dr. E.L. at the 
address listed on the March 2006 VA Form 21-
4142, 2) Dr. L, and 3) his angioplasty 
records from 1993 to 1995.  Subsequently, and 
after securing the proper authorizations 
where necessary, the AMC must make 
arrangements to obtain all the records of 
treatment or examination from all the sources 
listed by the Veteran which are not already 
on file.  All information obtained must be 
made part of the file.  All attempts to 
secure this evidence must be documented in 
the claims file by the AMC.  If, after making 
reasonable efforts to obtain named records 
the AMC is unable to secure same, the AMC 
must notify the Veteran and his 
representative and (a) identify the specific 
records the AMC is unable to obtain; (b) 
briefly explain the efforts that the AMC made 
to obtain those records; and (c) describe any 
further action to be taken by the AMC with 
respect to the claim.  The Veteran must then 
be given an opportunity to respond.

2.  After any additional records are 
associated with the claims file, obtain an 
addendum to the May 2008 and October 2008 
medical opinions.  If the examiner determines 
that a new examination is required, one must 
be conducted.  The claims folder, including a 
copy of this remand, must be made available 
to the examiner.  The examiner must provide 
an opinion, in light of the examination 
findings and the service and post service 
medical evidence of record, whether the 
Veteran's hypertension was caused or 
aggravated by his military service.  The 
examiner must specifically comment upon the 
in-service high blood pressure readings and 
the findings of the May 2008 VA examination 
and October 2008 VA medical opinion.  If an 
opinion cannot be provided without resort to 
speculation, it must be noted in the 
examination report.  The rationale for all 
opinions expressed must be provided. 

3.  Notify the Veteran that it is his 
responsibility to report for any scheduled 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  Review the examination report to ensure 
that it is in complete compliance with the 
directives of this remand.  If the report is 
deficient in any manner, the AMC must 
implement corrective procedures.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claim must be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


